In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-334 CV

____________________


HOSPITAL HOUSEKEEPING SYSTEMS, LTD., Appellant


V.


GEORGE GLENN EDDINGS, Appellee

 


On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-170,031 




MEMORANDUM OPINION

	The appellant, Hospital Housekeeping Systems, Ltd., and the appellee, George Glenn
Eddings, filed a joint motion to dismiss this appeal.  The parties allege they have reached a
settlement agreement and ask the Court to vacate the judgment of the trial court without
regard to the merits.  The motion is voluntarily made by the parties prior to any decision of
this Court and should be granted.  See Tex. R. App. P. 42.1(a)(2).  No other party filed notice
of appeal.
	The joint motion to dismiss is granted.  Accordingly, we vacate the judgment of the
trial court without reference to the merits and dismiss the appeal.
	JUDGMENT VACATED; APPEAL DISMISSED.



  
								 STEVE McKEITHEN
								         Chief Justice


Opinion Delivered November 6, 2008

Before McKeithen, C.J., Gaultney and Kreger, JJ.